Mr. Chief Justice Del Toro
delivered the opinion of the Court.
This is a petition for a writ of mandamus filed originally in this Supreme Court on January 24th last. The prayer reads thus:
“They pray that a peremptory writ of mandamus be issued, directed to the Honorable District Court of Ponce, or to the judge thereof, Domingo Sepúlveda, commanding him to overrule the motion for judicial arbitration (Exhibit C) ; prescribing the procedure that should be followed in said court in regard to the said petition of June 20, 1932 (Exhibit A); and directing that the hearing on said proceedings be set for the first day that the Horn respondent Judge may have available, since the Hon. Judge Robert H. Todd, Jr., has recused himself for the purpose of said petition (Exhibit A) by reason of his having participated in his private capacity in some attempts made towards arbitration or friendly settlement between the parties.”
*482January 30,1933, was set for hearing the parties in regard to the applicability of the writ sought, and at the hearing it was admitted that the district court had decided the motion regarding arbitration. This being so, the petition has become purposeless, and therefore it must be denied.